evidence. SCR 105(2)(e); In re Discipline of Drakulich, 111 Nev. 1556,
                 1566, 908 P.2d 709, 715 (1995). In determining the proper sanction, this
                 court considers four factors: (1) the duty violated, (2) the lawyer's mental
                 state, (3) the potential or actual injury caused by the lawyer's misconduct,
                 and (4) the existence of aggravating or mitigating circumstances.       In re
                 Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008) (citing American
                 Bar Association Standards for Imposing Lawyer Sanctions 3.0,
                 Compendium of Professional Responsibility Rules and Standards,              344
                 (1999)).
                              Having reviewed the parties' briefs and the record on appeal,
                 we conclude that clear and convincing evidence supports the panel's
                 findings as to the rule violations committed by Ahmad. We also conclude,
                 based on the evidence presented, that the panel's recommended
                 punishment is appropriate. Accordingly, we direct the disciplinary panel
                 to issue the public reprimand that is attached as Exhibit A to its Findings
                 of Fact, Conclusions of Law, and Recommendation. Additionally, Ahmad
                 shall pay the costs of the disciplinary proceeding. See SCR 120.
                              It is so ORDErDi jet\_-ch
                                                                 C.J.
                                         Gibbons


                   OC_Jcp                   J.                                          J.
                 Pickering


                 caitA a--71C-J.
                 Parraguirr                                 Douglas


                                                                                        J.
                 Cherry                                     Saitta
SUPREME COURT
      OF
    NEVADA
                                                      2
10) 1947A .0eP
                  cc: Jeffrey Albregts, Chair, Southern Nevada Disciplinary Board
                        David A. Clark, Bar Counsel
                        Malik W. Ahmad
                        Kimberly K. Farmer, Executive Director, State Bar of Nevada
                        Perry Thompson, Admissions Office, United States Supreme Court




SUPREME COURT
      OF

    NEVADA
                                                    3
(0) 1947A 44SW>